     Case 4:20-cv-00269-HLM-WEJ Document 1 Filed 11/20/20 Page 1 of 12



                                                                               FILED IN CLERK'S OFFICE
                   IN THE UNITED STATES DISTRICT COURT                              U.S.D.C. Rome

                  FOR THE NORTHERN DISTRICT OF GEORGIA
                          gai4           DIVISION                                 NOV 2 0 2020

        6Aa  zz
     Print your
                        ,•
                   11 nam
                         63                                                  JAMES N. HATTEN
                                                                               By:
                                                                                                  erl<
                                                                                           uty cterk


                    Plaintiff pro se,                   CIVIL ACTION FILE NO.

                                                                                                    -HLM-WEJ
        V.
                                                           (to be assigned by Clerk)

                    //u9d-4ri(6\
                  7phook--7

 (Print full name of each defendant; an
 employer is usually the defendant)
                    Defendant(s).


     PRO SE       EMPLOYMENT DISCRIMINATION COMPLAINT FORM

                                 Claims and Jurisdiction

1.       This employment discrimination lawsuit is brought under (check only those
         that apply):

                       Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et
                       seq., for employment discrimination on the basis of race, color,
                       religion, sex, or national origin, or retaliation for exercising rights
                       under this statute.

                              NOTE: To sue under Title VII, you generally must have
                              received a notice of right-to-sue letter from the Equal
                              Employment Opportunity Commission ("EEOC").

                                          Page 1 of 9
     Case 4:20-cv-00269-HLM-WEJ Document 1 Filed 11/20/20 Page 2 of 12




                     Age Discrimination in Employment Act of 1967, 29 U.S.C. §§
                     621 et seq., for employment discrimination against persons age 40
                     and over, or retaliation for exercising rights under this statute.

                           NOTE: To sue under the Age Discrimination in
                           Employment Act, you generally must first file a charge of
                           discrimination with the EEOC.


                     Americans With Disabilities Act of 1990, 42 U.S.C. §§ 12101 et
                     seq., for employment discrimination on the basis of disability, or
                     retaliation for exercising rights under this statute.

                           NOTE: To sue under the Americans With Disabilities Act,
                           you generally must have received a notice of right-to-sue

         /                 letter from the EEOC.



       47           Other (describe)




2.     This Court has subject matter jurisdiction over this case under the above-listed
       statutes and under 28 U.S.C. §§ 1331 and 1343.




                                      Page 2 of 9
     Case 4:20-cv-00269-HLM-WEJ Document 1 Filed 11/20/20 Page 3 of 12




                                         Parties

3.      Plaintiff.   Print your full name and mailing address below:

        Name                //GO               Co)
        Address                      Act
                            (1/4_    ei-7V0
4.      Defendant(s).      Print below the name and address of each defendant listed
                           on page 1 of this form:

        Name
        Address



        Name
        Address



        Name
        Address



                                    Location and Time

5.     If the alleged discriminatory conduct occurred at a location different from the
       address provided for defendant(s), state where that discrimination occurred:




                                       Page 3 of 9
 Case 4:20-cv-00269-HLM-WEJ Document 1 Filed 11/20/20 Page 4 of 12




6.   When did the alleged discrimination occur? (State date or time period)


                                         -2-        Ay ha<s
           her- /4-4/C16                 á/7'o'd/c/


                          Administrative Procedures

7.   Did you file a charge of discriminat       inst defendant(s) with the EEOC or
     any other federal agency?                Yes               No

           If you checked "Yes," attach a copy of the charge to this complaint.


8.   Have you r eived a Notice of Right-to-Sue letter from the EEOC?

            Yes                No

           If you checked "Yes," attach a copy of that letter to this complaint and
           state the date on which you received that letter:



9.   If you are suing for age discrimination, check one of the following:

                  60 days or more have elapsed since I filed my charge of age
                  discrimination with the EEOC

                  Less than 60 days have passed since I filed my charge of age
                  discrimination with the EEOC




                                    Page 4 of 9
  Case 4:20-cv-00269-HLM-WEJ Document 1 Filed 11/20/20 Page 5 of 12




10.   If you were employed by an agency of the State of Georgia or unsuccessfully
      sought employment with a State agency, did you file a complaint against
      defendant(s) with the Georgia Commission on Equal Opportunity?

            Yes                                      Not applicable, because I was
                                            not an employee of, or applicant with,
                                            a State agency.

            If you checked "Yes," attach a copy of the complaint you filed with the
            Georgia Commission on Equal Opportunity and describe below what
            happened with it (i.e., the complaint was dismissed, there was a hearing
            before a special master, or there was an appeal to Superior Court):




11.   If you were employed by a Federal agency or unsuccessfully sought
      employment with a Federal agency, did you complete the administrative
      process established by that agency for persons alleging denial of equal
      employment opportunity?

            Yes                                    Not applicable, because I was
                                            not an employee of, or applicant with,
                                            a Federal agency.

           If you checked "Yes," describe below what happened in that
           administrative process:




                                   Page 5 of 9
  Case 4:20-cv-00269-HLM-WEJ Document 1 Filed 11/20/20 Page 6 of 12




                                  Nature of the Case

12.   The conduct complained about in this lawsuit involves (check only those that
      apply):

                  failure to hire me
                  failure to promote me
                  demotion
                  reduction in my wages
                  working under terms and conditions of employment that differed
                  from similarly situated employees
                  harassment
                  retaliation
                  termination of my employment
                  failure to accommodate my disability
                  other (please specify)



13.   I believe that I was discriminated against because of (check only those that
      apply):

                  my race or color, which is
                  my religion, which is
                  my sex (gender), which is              male               female
                  my national origin, which is
                  my age (my date of birth is
                  my disability or perceived disability, which is:

                  fl\r ,(0    •        hyicai 4111$6c"ty
                  my opposition to a practice ofmy employer that I believe violated
                  the federal anti-discrimination laws or my participation in an
                  EEOC investigation

                  other (please specify)




                                     Page 6 of 9
   Case 4:20-cv-00269-HLM-WEJ Document 1 Filed 11/20/20 Page 7 of 12




 14.   Write below, as clearly as possible, the essential facts of your claim(s).
       Describe specifically the conduct that you believe was discriminatory or
       retaliatory and how each defendant was involved. Include any facts which
       show that the actions you are complaining about were discriminatory or
       retaliatory. Take time to organize your statements; you may use numbered
       paragraphs if you find that helpful. Do not make legal arguments or cite cases
       or statutes.




                                pzr                                  c
            fl      '1!Ifi))r




(Attach no more than five additional sheets if necessary; type or write legibly only on
one side of a page.)


                                      Page 7 of 9
   Case 4:20-cv-00269-HLM-WEJ Document 1 Filed 11/20/20 Page 8 of 12




15.   Plaintiff                  still works for defendant(s)
                                 no longer works for defendant(s) or was not hired


16.   If this is a disability-related clam     defendant(s) deny a request for
      reasonable accommodation?            Yes               No

            If you checked "Yes," please explain:

       Ay oak(               O




17.   If your case goes to trial, it will be heard by a judge unle you elect a jury
      trial. Do you request a jury trial?            Yes          No


                                 Request for Relief

As relief from the allegations of discrimination and/or retaliation stated above,
plaintiff prays that the Court grant the following relief (check any that apply):

                  Defendant(s) be directed to     in e
                      e, LI r
                  Money damages (list amounts)


                  Costs and fees involved in litigating this case


                  Such other relief as my be appropriate




                                    Page 8 of 9
   Case 4:20-cv-00269-HLM-WEJ Document 1 Filed 11/20/20 Page 9 of 12



           PLEASE READ BEFORE SIGNING THIS COMPLAINT

Before you sign this Complaint and file it with the Clerk, please review Rule 11 of
the Federal Rules of Civil Procedure for a full description of your obligation of good
faith in filing this Complaint and any motion or pleading in this Court, as well as the
sanctions that may be imposed by the Court when a litigant (whether plaintiff or
defendant) violates the provisions of Rule 11. These sanctions may include an order
directing you to pay part or all of the reasonable attorney's fees and other expenses
incurred by the defendant(s). Finally, ifthe defendant(s) is the prevailing party in this
lawsuit, costs (other than attorney's fees) may be imposed upon you under Federal
Rule of Civil Procedure 54(d)(1).


             Signed, this          day of




                                              ature of plaintiff prod


                                         Printed name of plaint'        ro se)


                                                    /a64 :y
                                        (street ad ress)

                                         /41
                                           :rk)q517                         d
                                        (City, State, and zip code


                                        (email address)


                                        (telephone number)
                                                              oct5


                                      Page 9 of 9
      Case 4:20-cv-00269-HLM-WEJ Document 1 Filed 11/20/20 Page 10 of 12




               LETTER OF COMPLINT
                                                                                       am asking the court to
handle my wrongful termination,retaliation and disability discrimination. I was fired for just saying a
joke about a video game yet the other guy made jokes about homemade bombs I felt like no matter
what I said they already made up there minds and am the victim here. I went to the EEOC they didnt
help just gave me a right to sue letter. Whom ever judge reads this letter I prey I reach out you your my
only hope I try reach out to attorneys and the only ones thats willing to help is the outta pocket ones I
just dont have that kinda money am on SSI now shaw caused to almost lose everything even my health
insurance. If it wont hurt I would like to ask a motion to appoint counsel. I feel that I been
discriminated for disability on facts of the state saying I did'nt violate policy that they claim I did I
asked for my hours to be reduced I got this out come not treated like a disabled adult I also have
evidence of documents of unemployment from the department of labor,and proof of being disabled
from the SSA.
             Case 4:20-cv-00269-HLM-WEJ Document 1 Filed 11/20/20 Page 11 of 12


 EEOC Form 5 (11/09)

                                                                                                                                  Agency(ies) Charge
                       CHARGE OF DISCRIMINATION                                               Charge Presented To:
        This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                       FEPA
               Statement and other information before completing this form.
                                                                                                     X   EEOC                       560-2020-00343
                                                                             null                                                               and EEOC
                                                                  State or local Agency, if any

 Name (indicate Mr., Ms., Mrs.)                                                                                  Home Phone                   Year of Birth

 MR. ZACHARY E COLEY                                                                                       (706) 516-4345                       1988
 Street Address                                                           City, State and ZIP Code

 1521 LAFAYETTE ROAD, ROCKY FACE, GA 30740

 Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
 That I Believe Discriminated Against Me or Others. (If more than two, Ilst under PARTICULARS below.)
 Name                                                                                                    No. Employees, Members             Phone No.

 SHAW INDUSTRIES, INC. PLANT #3                                                                              Ha - 200                 (706) 278-3812
 Street Address                                                           City, State and ZIP Code

 715 S. GLENWOOD AVE., DALTON, GA 30721

 Name                                                                                                    No. Employees, Members            Phone No,



 Street Address                                                          City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)
                                                                                                                 DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                      Earliest              Latest
         RACE              COLOR               SEX             RELIGION               NATIONAL ORIGIN             08-19-2019               08-19-2019
             RETALIATION                 AGE    x    DISABILITY                 GENETIC INFORMATION
                       OTHER (Specify)
                                                                                                                                  CONTINUING ACTION
THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s));
  I was hired full-time with the above-named employer in April 2016, as a Carpet Walker. I am a person
  with a disability. On August 8, 2019, my co-worker Michael told Supervisor, Cathy Painter, I spoke of
  violence however, I was referring to video game Grand Theft Auto. On August 12, 2019, I was
  subsequently discharged.

  Sandy Johnson, HR Manager, stated I was discharged for violation of company policy.

 I believe I have been discriminated against because of my disability, in violation of Title I of the
 Americans with Disabilities Act of 1990, as amended




I want this charge filed with both the EEOC and the State or local Agency,           NOTARY - When necessary for State and Local Agency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.
                                                                                     I swear or affirm that I have read the above charge and that
I declare under penalty of perjury that the above is true and correct.                                                                            it
                                                                                     is true to the best of my knowledge, information and belief.
                                                                                     SIGNATURE OF COMPLAINANT


  Digitally signed by Zachary Coley on 06-11-2020 02:16 PM                           SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                             EDT                                                     (month, day, yeal)
                Case 4:20-cv-00269-HLM-WEJ Document 1 Filed 11/20/20 Page 12 of 12

  EEOC Form 161 (11/16)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DISMISSAL AND NOTICE OF RIGHTS
  To:   Zachary E. Coley                                                                  From:          Atlanta District Office
        1521 Lafayette Road                                                                              100 Alabama Street, S.W.
        Rocky Face, GA 30740                                                                             Suite 4R30
                                                                                                         Atlanta, GA 30303


                             On behalf of person(s) aggrieved whose identity is
                             CONFIDENTIAL (29 CFR §1601.7(a))
  EEOC Charge No.                                EEOC Representative                                                         Telephone No.
                                                 Robyn Conley,
  560-2020-00343                                 Investigator                                                                (404) 562-6856
  THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                  The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                  Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                  The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                  Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of
                                                                                                                       the alleged
                  discrimination to file your charge
                 The EEOC issues the following determination: Based upon its investigation, the EEOC is
                                                                                                                 unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the
                                                                                                             respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be
                                                                                       construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment
                                                                                          practices agency that investigated this charge.

                 Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

 Title VII, the Americans with Disabilities Act, the Genetic Information
                                                                                Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal
                                                                                    and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law
                                                                        based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this
                                                                       notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law
                                                                       may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state
                                                                 court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for
                                                               any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                    On behalf of the Commission
                                                                                  Digita!ly signed by Ivan Garcia
                                                                                  OH: fl=9afl 6909 O3 EEOC OIIMO
                                                              Ivan Garcia                   =       =
                                                                                                    - iz
                                                                                                         ocgov,
                                                                                  Date:2020.09.04 09.43 43 -04'00'
Enclosures(s)
                                                                 Darrell E. Graham,                                                 (Date Mailed)
                                                                  District Director
CC:
          Heather Canada Smith
          HR Director
          Director of HR Compliance
          heather.canada_smith@shawinc.com
          900 VD Parrot Parkway
          Dalton, GA 30722
